would have said or what actions counsel could have taken which would
                have changed the sentence imposed.         See Strickland v. Washington, 466
                U.S. 668, 687-88 (1984) (a petitioner must demonstrate that counsel's
                performance fell below an objective standard of reasonableness, and a
                reasonable probability that, but for counsel's errors, the outcome of the
                proceedings would have been different); Warden v. Lyons, 100 Nev. 430,
                432-33, 683 P.2d 504, 505 (1984). We conclude that the district court did
                not err by denying this claim and by doing so without conducting an
                evidentiary hearing.      See Rubio v. State, 124 Nev. 1032, 1046, 194 P.3d
                1224, 1233-34 (2008) ("[W]hen the defendant's claims are belied by the
                record or not supported by specific facts, which, if true, would entitle him
                to relief, the district court may reject a claim without conducting an
                evidentiary hearing.").
                            Second, Uribe contends that the district court erred by
                denying his claim that appellate counsel was ineffective for failing to
                argue that the sentencing court abused its discretion by neglecting to
                consider the factors enumerated in NRS 193.165(1)(a)-(e) and explain its
                reasons for imposing sentence. We decline to consider these assertions
                because they were not raised below. See Davis v. State, 107 Nev. 600, 606,
                817 P.2d 1169, 1173 (1991), overruled on other grounds by Means v. State,
                120 Nev. 1001, 1012-13, 103 P.3d 25, 33 (2004). Moreover, as explained
                above, the sentencing court specifically noted that it had considered the
                factors enumerated in NRS 193.165(1)(a)-(e) and explained its reasons for
                imposing sentence and therefore this claim would have been unsuccessful
                on appeal. See Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1113-14
                (1996) (holding that to prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance fell below an

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                objective standard of reasonableness and that the omitted issue would
                have had a reasonable probability of success on appeal).
                            Third, Uribe contends that the district court erred by denying
                his claim that his guilty plea was not knowingly and voluntarily entered
                due to the ineffective assistance of counsel. Below, Uribe contended that
                counsel failed to explain to him the legal effect of self-defense and that the
                State bore the burden of proof at trial. The district court found that
                counsel was not deficient and denied this claim because Uribe admitted at
                the evidentiary hearing that counsel discussed self-defense and the burden
                of proof with him. Uribe failed to demonstrate that his plea was not
                knowingly and voluntarily entered because the record indicates that he
                understood the nature of the charges and the consequences of pleading
                guilty. We conclude that the district court did not err by denying this
                claim. See Rubio, 124 Nev. at 1038, 194 P.3d at 1228.
                            Fourth, Uribe contends that the district court erred by
                denying his claim that his guilty plea was not knowingly and voluntarily
                entered because he was incompetent at the time he pleaded guilty.
                However, Uribe argued below that counsel was ineffective for failing to
                determine whether he was competent. Because the assertion on appeal is
                not the same as that raised below, we decline to consider it.      See Ford v.
                Warden, 111 Nev. 872, 884, 901 P.2d 123, 130 (1995) (an appellant "cannot
                change [his] theory underlying an assignment of error on appeal").
                            Fifth, Uribe contends that the sentencing court abused its
                discretion by (1) considering suspect evidence, (2) failing to consider
                mitigating evidence, and (3) imposing a sentence "in excess of that needed
                for society's interests." The district court denied this claim on the grounds
                that it should have been raised on direct appeal.      See Franklin v. State,

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                110 Nev. 750, 752, 877 P.2d 1058, 1059 (1994) (claims that are appropriate
                for a direct appeal must be pursed on direct appeal or will be considered
                waived, including "a challenge to the sentence imposed on constitutional
                or other grounds"). We conclude that the district court did not err by
                denying this claim.   See also NRS 34.810(1)(a) (limiting scope of claims
                that may be raised where conviction was upon a guilty plea).
                           We conclude that no relief is warranted, and we
                            ORDER the judgment of the district court AFFIRMED.



                                                                   J.
                                        Hardesty



                Douglas



                cc: Hon. Patrick Flanagan, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A